DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the wall surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinsman et al. (US 8,997,908 B2).
Regarding claim 1, Kinsman et al. discloses a utility vehicle having a CVT (704), comprising:
a vehicle body frame (2);
front (6) and rear (8) wheels supporting the vehicle body frame on the ground surface;
an engine (150) providing power to the CVT;
a CVT case (709) accommodating the CVT;
an exterior side panel (842) supported to the vehicle body frame, the exterior side panel having an inner wall (the left-most portion of 842 in Figure 52) located inside a vehicle cabin (the inside of vehicle frame) and an outer wall (the right-most portion of 842 in Figure 52) located outside the vehicle cabin;
an intake chamber (the space between the inner and outer walls of 842) formed between the inner wall and the outer wall of the exterior side panel;
an intake opening portion (the hole in 842 that 728 mounts to; see Figure 52) provided in the exterior side panel for introducing ambient air present around the exterior side panel to the intake chamber; and
an intake hose (713) connecting the intake chamber with the CVT case.

Regarding claim 3, Kinsman et al. discloses that a filter (734) is attached to the intake opening portion and the surface of the filter is substantially in flush with the wall surface of the outer wall (as shown in Figure 52, element 734 is viewed as being substantially flush with a wall surface of the outer wall).
Regarding claim 4, Kinsman et al. discloses that the intake hose is communicated to the intake chamber via a nozzle (724) provided in the inner wall.
Regarding claim 5, Kinsman et al. discloses that the CVT case is disposed between the engine and the intake opening portion (see Figures 10A, 16, and 57; the engine is on the opposite side of the CVT than the air intake system).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamada et al. (US 10,655,574 B2).
Regarding claim 1, Hamada et al. discloses a utility vehicle having a CVT (TM), comprising:
a vehicle body frame (2);
front (3) and rear (4) wheels supporting the vehicle body frame on the ground surface;
an engine (E) providing power to the CVT;

an exterior side panel (17) supported to the vehicle body frame, the exterior side panel having an inner wall (the right side of 17 in Figure 2; also see the area where 16 is located in Figure 1) located inside a vehicle cabin (the inside of vehicle frame) and an outer wall (the left side of 17 in Figure 2; also see the area where 16 is located in Figure 1) located outside the vehicle cabin;
an intake chamber (the inside of 17) formed between the inner wall and the outer wall of the exterior side panel;
an intake opening portion (17b) provided in the exterior side panel for introducing ambient air present around the exterior side panel to the intake chamber; and
an intake hose (31) connecting the intake chamber with the CVT case.
Regarding claim 5, Hamada et al. discloses that the CVT case is disposed between the engine and the intake opening portion (see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 10,655,574 B2) in view of Safranski et al. (CA 2807140 A1).

Safranski et al. teaches an intake opening portion (244A or 244B) that is provided in an outer wall (see Figures 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intake opening portion of Hamada et al. to be provided in the outer wall, as taught by Safranski et al., for the purpose of allowing a greater amount of ambient air to be directed into the intake opening portion thus aiding in temperature control of the transmission.
Regarding claim 3, Hamada et al. in view of Safranski et al. discloses that a filter (18) is attached to the intake opening portion and the surface of the filter is substantially in flush with the wall surface of the outer wall.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 10,655,574 B2) in view of Tanaka et al. (US 10,947,936 B2).
Regarding claim 4, Hamada et al. discloses that the intake hose is communicated to the intake chamber via a nozzle (17d).
Hamada et al. does not disclose that the nozzle is provided in the inner wall.
Tanaka et al. teaches a nozzle (119) provided in an inner wall (see Figure 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Hamada et al. to be provided in the inner wall, as taught by Tanaka et al., for the purpose of allowing for a .	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinn (US 10,663,053 B2) discloses a CVT air intake assembly that has an air intake chamber, an air intake opening, and an air intake hose connecting the intake chamber to a CVT case.
Lan et al. (US 6,938,676 B2) discloses a vehicle that has a cooling structure for a CVT, the cooling structure being comprised of an air intake chamber, an air intake opening, and an air intake hose connecting the intake chamber to a CVT case.
Bourchard et al. (US 2019/0383248 A1) discloses a cooling structure for a CVT, the cooling structure being comprised of an air intake chamber formed on a panel of a vehicle frame, an air intake opening, and an air intake hose connecting the intake chamber to a CVT case.
Hashimoto (JP 08219262 A) discloses a CVT that has a cooling device attached to it, the cooling device is comprised of an intake chamber having a filter member and a hose that connects to the CVT case. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656